Exhibit 10.3 VOTING AND SUPPORT AGREEMENT This VOTING AND SUPPORT AGREEMENT (this “ Agreement ”) is entered into as of September 7, 2015, by and among Meredith Corporation, an Iowa corporation (“ Marigold ”), Media General, Inc., a Virginia corporation (“ Montage ”), and each of the Persons listed on Schedule A hereto (each, a “ Shareholder ” and, collectively, the “ Shareholders ”). W I T N E S S E T H: WHEREAS, as of the date of this Agreement, each Shareholder is the record and/or a “beneficial owner” (as defined under Rule 13d-3 under the Exchange Act) of the shares of Montage Voting Common Stock set forth opposite such Shareholder’s name on Schedule A attached hereto (all such shares of Montage Voting Common Stock, the “ Owned Shares ”, and together with any shares of Montage Voting Common Stock over which a Shareholder acquires record or beneficial ownership after the date hereof, the “ Subject Shares ”); WHEREAS, concurrently herewith, Montage, Montage New Holdco, Inc., a Virginia corporation and a direct, wholly owned subsidiary of Montage (“ New Holdco ”), Montage Merger Sub 1, Inc., a Virginia corporation and a direct, wholly owned subsidiary of New Holdco (“
